Title: To George Washington from the Ohio Company Committee, 13 June 1789
From: Ohio Company Committee
To: Washington, George



Sir,
Newport State of Rhode Island June 13th 1789

A vacancy having taken place, in the Bench of the Judiciary of the Western Territory, by the Death of the Honorable Judge J. M. Varnum, formerly a Citizen of this State; We beg leave, as a Committee of the proprietors of the Ohio Company, in this State, & in their behalf, to Mention to your Excellency, Benjamin Bourne Esqr., Counsellor at Law, in this State, as a Gentleman properly qualified to supply that vacancy. Allow us Sir to add that Mr Bourn’s abilities as a Civilian, his integrity in Public & private life, fully intitle him to our warmest recommendations.
We presume that this our Nomination, will be acceptable to the Proprietors in General, as those in this State hold more than a fourth part of the purchase of said Compay & have distinguished themselves by their attachment to the interest & the promotion of the settlement of the Western Territory there.
Permit us Sir to assure your Excellency that the proprietors of the Ohio Company in this State are Warmly attached to your person & the excellent Government at the head of which you preside And most anxiously wait for the moment to arrive

when the Infatuation & misconduct of the Rulers of this State may cease to prevent us from being partakers of the full benifits resulting from the Wisdom & Justice of your Administration. We are Sir with sentiments of the most perfect Esteem & veneratn Your Excellency’s most Obt & very Humble Sevts
